LEVIN-EPSTEIN & ASSOCIATES, P.C.

 

One Penn Plaza « Suite 2527 * New York, New York 10119
T: 212.792-0046 « F: 212.561.7108
E: Joshua@levinepstein.com

The Honorable Judge Alison J. Nathan

U.S. District Court Southern District of New York
40 Foley Square |
New York, New York 10007

pom
t
Via Electronic Filing ee

Re: De La Rosa y. Aspenly Co. LIC et al,
Case No.: 1:18-cv-03456

“DE 1 8 19 -

 

Yd

I
|
g

Dear Honorable Judge Nathan:

This law firm represents Defendant Pure Green NYC 8th Street Corp (the “Defendant’”) in the above-
referenced matter.

Pursuant to Your Honor’s Individual Motion Practices, this letter respectfully serves as a request to
adjourn the Status Conference currently scheduled for December 20, 2019 at 3:15 p.m., as well as an extension
of time to file the corresponding joint pre-trial order, until Defendant’s application for a permanent ramp with
the NYC DOB has been processed.

This is the first request for an adjournment of the Status Conference and extension of time to file the
corresponding joint pre-trial order. This letter is submitted on consent of Defendant Aspenly Co. LLC. Plaintiff's
counsel did not communicate whether they consented, or objected to this request.

The basis of this request is that Defendant’s is waiting on its expert witness to provide a status update
regarding certain remediations regarding the subject premises. Specifically, Defendant will be filing an
application for a permanent ramp with the NYC DOB. This application would be dispositive of Plaintiff's claims.

In light of the foregoing, Defendant respectfully requests an adjournment an adjournment of the Status
Conference currently scheduled for December 20, 2019 at 3:15 p.m., as well as an extension of time to file the

corresponding joint pre-trial order, until Defendant’s application for a permanent ramp with the NYC DOB has
been processed.

Thank you, in advance, for your time and attention to this matter.

 

Respectfully submitted,

_.. -.-.. December 13, 2019.

eee ne

owen mm IS

1

i—_

 

The request to adjourn the December 20, 2019
conference is denied. The parties should be
prepared to discuss setting a schedule for the

joint pre-trial order and trial at the conference.
SO ORDERED.

 

 

VIA ECF: All Counsel

LEVIN-EPSTEIN & ASSOCIATES, P.C.

By: /s/ Joshua D, Levin-Epstein
Joshua D. Levin-Epstein, Esq.

1 Penn Plaza, Suite 2527

New York, New York 10119
Tel. No.: (212) 792-0046

Email: joshua@levinepstein.com
Attorneys for Defendant Pure Green NYC 8th
Street Corp.

   

 
